Name: Commission Delegated Regulation (EU) 2015/1605 of 12 June 2015 amending Regulation (EC) No 1569/2007 establishing a mechanism for the determination of equivalence of accounting standards applied by third country issuers of securities pursuant to Directives 2003/71/EC and 2004/109/EC of the European Parliament and of the Council (Text with EEA relevance)
 Type: Delegated Regulation
 Subject Matter: financing and investment;  documentation;  consumption;  cooperation policy;  free movement of capital;  accounting;  technology and technical regulations
 Date Published: nan

 25.9.2015 EN Official Journal of the European Union L 249/3 COMMISSION DELEGATED REGULATION (EU) 2015/1605 of 12 June 2015 amending Regulation (EC) No 1569/2007 establishing a mechanism for the determination of equivalence of accounting standards applied by third country issuers of securities pursuant to Directives 2003/71/EC and 2004/109/EC of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2003/71/EC of the European Parliament and of the Council of 4 November 2003 on the prospectus to be published when securities are offered to the public or admitted to trading and amending Directive 2001/34/EC (1), and in particular the first subparagraph of Article 20(3) thereof, Having regard to Directive 2004/109/EC of the European Parliament and of the Council of 15 December 2004 on the harmonisation of transparency requirements in relation to information about issuers whose securities are admitted to trading on a regulated market and amending Directive 2001/34/EC (2), and in particular the fourth subparagraph of Article 23(4) thereof, Whereas: (1) Article 23(4) of Directive 2004/109/EC requires the Commission to set up a mechanism for the determination of the equivalence of the information required under this Directive. The Commission is required to adopt measures to establish general equivalence criteria regarding accounting standards relevant to issuers of more than one country. Article 23(4) of Directive 2004/109/EC also requires the Commission to take decisions in relation to the equivalence of accounting standards used by third country issuers, and enables the Commission to allow the use of third country accounting standards during an appropriate transitional period. Given the close interconnection of the information required under Directive 2004/109/EC with the information required under Directive 2003/71/EC, it is appropriate that the same criteria for determination of equivalence apply in the framework of both Directives. (2) Accordingly, Commission Regulation (EC) No 1569/2007 (3) laid down the conditions for acceptance of third country accounting standards for a limited period expiring on 31 December 2014. (3) The Commission evaluated the usefulness and functioning of the equivalence mechanism for a limited period of time and concluded that it should be extended until 31 March 2016. Since the period for which the Commission had put in place conditions for granting equivalence to the Generally Accepted Accounting Principles (GAAP) of third countries, expired on 31 December 2014, this Regulation should apply from 1 January 2015 and enter into force without delay. This is necessary in order to provide legal certainty to issuers from the relevant third countries listed in the Union and to avoid the risk that they might have to reconcile their financial statements with International Financial Reporting Standards (IFRS). The provision of retroactivity thus alleviates any potential additional burden on the issuers concerned. (4) Regulation (EC) No 1569/2007 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1569/2007 is amended as follows: (a) In paragraph 1 of Article 4 the date 31 December 2014 is replaced by the date 31 March 2016; (b) In point (a) of Article 4(1), the date 31 December 2014 is replaced by the date 31 March 2016; (c) In point (i) of Article 4(1)(a), the date 31 December 2014 is replaced by the date 31 March 2016; (d) In point (b) of Article 4(1), the date 31 December 2014 is replaced by the date 31 March 2016, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 345, 31.12.2003, p. 64. (2) OJ L 390, 31.10.2004, p. 38. (3) Commission Regulation (EC) No 1569/2007 of 21 December 2007 establishing a mechanism for the determination of equivalence of accounting standards applied by third country issuers of securities pursuant to Directives 2003/71/EC and 2004/109/EC of the European Parliament and of the Council (OJ L 340, 22.12.2007, p. 66).